Citation Nr: 1710157	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-46 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a hiatal hernia to include as secondary to service-connected disability.

3. Entitlement to service connection for residual disability from a stroke, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter came back before the Board on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in April 2014.  The issue of entitlement to service connection for a hiatal hernia again came back before the Board on Remand from the Court regarding a Board decision rendered in January 2016.  That decision also remanded the issue of entitlement to service connection for a heart condition, to include a stroke, for additional development.         

The issues characterized above as entitlement to service connection for a heart disability and residual disability from a stroke were previously characterized as one issue, entitlement to service connection for a heart condition to include a stroke due to the parties agreement in the November 2014 Joint Motion for Remand (JMR) that given that a heart condition and a stroke can both be classified as cardiovascular events and that the record on appeal contained evidence relating to the Veteran's treatment for strokes, the Board should have considered this evidence in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that the Veteran has been diagnosed as having ssupraventricular tachycardia which is essentially an abnormally fast heart rhythm arising from improper electrical activity in the upper part of the heart.  Typical symptoms of supraventricular tachycardia include pounding heart, shortness of breath, chest pain, rapid breathing, dizziness, and in the most serious cases, loss of consciousness.  The Veteran has also been diagnosed as having had an occipital lobe infarct which is essentially a stroke that affects the back of the brain; the occipital lobe is the area of the brain that integrates vision.  The main symptoms associated with an occipital stroke involve changes to vision.  

As the Veteran's tachycardia and stroke are two very different disabilities, the issues have been recharacterized in the Introduction as two separate issues.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a heart disability and entitlement to service connection for residual disability from a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A hiatal hernia was not manifested during service, is not shown to be related to active service, and is not related to service-connected disability.


CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's January 2015, January 2016, and September 2016, Remands, the Appeals Management Center (AMC) obtained outstanding relevant VA treatment records; afforded VA examinations and obtained opinions regarding the nature and etiology of a hiatal hernia, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2015, January 2016, and September 2016 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009 and June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

As noted above, medical opinions have been obtained regarding the nature and etiology of the Veteran's hiatal hernia.  The Board notes that the October 2009 VA examiner's opinion is considered incomplete as it did not discuss whether the hiatal hernia was aggravated by service-connected duodenal ulcer; and the September 2015 medical opinion with regard to the hiatal hernia is considered incomplete as although the examiner did provide an opinion that the Veteran's hiatal hernia was not aggravated by his service-connected duodenal ulcer, he provided no rationale for this statement.  The November 2016 addendum opinion, however, provides the opinions and, albeit short, rationales with respect to the Veteran's hiatal hernia on both direct and secondary bases.  

There is no evidence that additional records have yet to be requested, or that additional examinations are in order as to this issue.


Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether a hiatal hernia is factually shown during service.    

The service treatment records are absent complaints, findings or diagnoses of a hiatal hernia during service.  The Veteran underwent an upper gastrointestinal tract series which indicated, "Fluoroscopically the esophagus and stomach appeared normal.  The duodenal cap was irritable and deformed and a persistent collection of barium was noted in the center of the duodenal cap that is thought to represent an ulcer crater."  On clinical examination in August 1970, the Veteran's heart was evaluated as normal, and although the Veteran was noted to have had epigastric pain at deep palpation in August 1970, no hiatal hernia was noted.  Thus, there is no medical evidence that shows that the Veteran suffered from a hiatal hernia during service. 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran has been diagnosed as a hiatal hernia.  The remaining question, therefore, is whether there is medical evidence of a relationship between a current disability and either the Veteran's military service or a service-connected disability.

The Veteran underwent VA examination in October 2009 at which time the examiner, a physician, stated that hiatal hernia was a separate condition from the ulcer disease and that the hiatal hernia was not caused by or the result of ulcer disease.  The physician noted, 

A hiatal hernia, also called a diaphragmatic hernia, is a condition where there is a defect in diaphragm.  The defect affects the hiatus (small opening) in the diaphragm which the esophagus passes through on its way to the stomach.  The defect allows the stomach to pass through the hiatus and bulge upward into the chest.  The diaphragm is a muscular wall that separates chest and abdomen.  With a hiatal hernia the hiatus in the diaphragm is too large or the muscles around the hiatus are weak.  A large opening may allow a part of the stomach to go up into the chest.  As the herniated part moves up and down or gets trapped in the chest, it causes acid reflux.

The parties to a November 2014 JMR agreed that the October 2009 VA examination was incomplete as it did not discuss the issue of whether a hiatal hernia was aggravated by service-connected duodenal ulcer.  Thus, in January 2015, the Board remanded the case for opinions as to whether the Veteran's hiatal hernia and/or a heart disorder, to include a stroke, were caused by his service or caused or aggravated by his service connected duodenal ulcer.

The Veteran underwent VA examination in September 2015 at which time the examiner, a primary care physician, opined that it was at least as likely as not that a hiatal hernia had its clinical onset during the Veteran's active duty service; that it was less likely as not that a hiatal hernia was caused by or aggravated by the Veteran's service-connected duodenal ulcer.  The examiner stated that the Veteran was diagnosed and treated for peptic ulcer in the military and that he was noted to have a hiatal hernia in 2006.  The examiner stated that a hiatal hernia was a physiological condition and not a worsening of peptic ulcer disease.  The examiner also noted that hiatal hernia was not from the treatment of his peptic ulcer disease.  The examiner clarified in a separate statement that it was less likely as not that a hiatal hernia had its clinical onset during the Veteran's active duty service.    

The parties to a July 2016 JMR agreed that the September 2015 VA examination was incomplete as although the VA examiner opined that the Veteran's hiatal hernia was not aggravated by his service-connected duodenal ulcer, he provided no rationale for this statement.  Thus, in September 2016, the Board remanded the case for an opinion as to the etiology of the Veteran's hiatal hernia.

In a November 2016 VA addendum opinion, the VA examiner who conducted the September 2015 VA examination opined that it was less as likely as not that the hiatal hernia manifested during active service.  The examiner noted that the Veteran had an upper GI series and that there was no demonstration of hiatal hernia although peptic ulcer was diagnosed.  The examiner referenced a September 20, 1970 service treatment record which indicated that fluoroscopically the esophagus and stomach appeared normal.  The examiner also opined that it was less as likely as not that the hiatal hernia was otherwise related to an event, injury, or disease incurred during active service.  The examiner noted that trauma, congenital malformation, or iatrogenic factors (esophagomyotomy, partial gastrectomy, surgical dissection) are the usual causes of hiatal hernia.  

The examiner opined that it was less as likely as not that the Veteran's service-connected duodenal ulcer caused the Veteran's hiatal hernia.  The examiner noted that hiatal hernias are physiological hernias and that they could be caused by trauma, congenital malformation, or iatrogenic factors (esophagomyotomy, partial gastrectomy, surgical dissection); not by peptic ulcer disease.  The examiner also opined that it was less as likely as not that the Veteran's service-connected duodenal ulcer permanently aggravated the Veteran's hiatal hernia and noted that gastroesophageal reflux disease could cause increase in size of hiatal hernia; but that peptic ulcers did not.

In support of his claim, the Veteran has submitted numerous articles, including Hiatal Hernia:  An Overlooked Cause of Disease (http://www.joyfulllivingservices.com/hiatalhernia.html).  The article, however, does not provide any indication of a relationship between a duodenal ulcer and a hiatal hernia except to note that symptoms from a hiatal hernia may mimic many disorders.

Thus, the record is absent evidence of a hiatal hernia during active service as well as competent evidence of a nexus between the Veteran's hiatal hernia and either his active duty service or service-connected disability.  

The Board must also consider the Veteran's own opinion that his hiatal hernia is related to active service or service-connected duodenal ulcer.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his hiatal hernia as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for a hiatal hernia to include as secondary to service-connected disability is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

In January 2016, the Board remanded the issue of entitlement to service connection for a heart condition, to include a stroke, secondary to service-connected duodenal ulcer for additional development.  The Board noted in the body of the remand that the Veteran had submitted evidence, including medical research, which suggested that there is a link between a bacterium that causes ulcers and the incidence of strokes.  The Board noted that the medical research evidence provided support for the Veteran's claim that his stroke was related to his duodenal ulcer.  The Board found that although the evidence was not sufficient to grant the claim of service connection, a remand was required so that the examiner had an opportunity to address the relationship between the Veteran's ulcer and his stroke and provide an opinion regarding the etiology of the Veteran's stroke, with due consideration given to the medical treatises and research provided by the Veteran.  This was not done.  Although the examiner provided his opinion regarding the etiology of the stroke, there is no indication that he considered the medical research article.  Further development is required in view of this Stegall violation.    

With respect to supraventricular arrhythmia/tachycardia, the Veteran underwent VA examination in September 2015 at which time the examiner, a primary care physician, opined that it was less likely as not that the Veteran had a heart disorder that had its clinical onset during his active duty service or within one year of separation from service; that it was less likely as not that the Veteran's heart disorder was caused by or aggravated by his service-connected duodenal ulcer.  The examiner clarified in a separate statement that the Veteran with atrioventricular node reentry tachyarrhythmia had been placed on verapamil for conservative management.  The examiner opined that atrioventricular node reentry tachyarrhythmia was not caused by the military, was not result of the military, did not have its clinical onset during the Veteran's active duty service or within one year of separation from service, and was not from peptic ulcer disease or peptic ulcer disease treatment.  The examiner noted that atrioventricular node reentry tachyarrhythmia was an electrical conduction disease of the heart.  It was not diagnosed in the military, nor is it a known complication of peptic ulcer disease or treatment for peptic ulcer disease.  

In November 2015, the Veteran submitted an additional medical research article, Tachycardia and Worsening Upper Stomach Tenderness - 12 Causes, which suggests that there is a link between peptic ulcer disease and tachycardia.  Although the evidence is not sufficient to grant the claim of service connection, a remand is required so that an opinion regarding the etiology of the Veteran's tachycardia, with due consideration given to the medical treatise and research provided by the Veteran can be obtained.  

Accordingly, the case is REMANDED for the following action:

While two opinions are requested below, it is possible they might be entered by a single qualified individual.  The setting out of the matters in separate paragraphs is not meant to require two separate reviews if one qualified examiner is found to address both matters.

1.  Access to Virtual VA and VBMS should be provided to a physician, who has not previously rendered an opinion on this case, with sufficient experience in diagnosing cardiac disabilities to include arrhythmias for an opinion as to the nature and etiology of all current heart disorders.  The physician must specify in the report that Virtual VA and VBMS records have been reviewed.  

The physician should identify all chronic heart disorders since March 2009 and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such heart disorder was caused by, or aggravated by, the Veteran's service-connected duodenal ulcer or the medication with which it is treated.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation beyond the baseline of the disability.  The examiner is asked to specifically address the medical and lay evidence submitted by the Veteran, including the medical research evidence that suggests a link between ulcers and tachycardia. 

2.  Access to Virtual VA and VBMS should be provided to a physician, who has not previously rendered an opinion on this case, with sufficient experience in diagnosing neurological disabilities, including stroke, for an opinion as to the nature and etiology of the Veteran's stroke.  The physician must specify in the report that Virtual VA and VBMS records have been reviewed.  

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke was caused by, or aggravated by, the Veteran's service-connected duodenal ulcer or the medication with which it is treated.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation beyond the baseline of the disability.  The examiner is asked to specifically address the medical and lay evidence submitted by the Veteran, including the medical research evidence that suggests a link between ulcers and strokes. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should provide a rationale that fully explains the basis for the conclusions reached.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the above development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


